DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on August 22, 2022. Claims 1, 6, 10; claim 9 is canceled; claim 21 is new.
The applicant contends that the cited prior art fails to disclose the new material reciting a process module comprising a plurality of process chambers. The applied references teach a module housing only a single chamber (Fig. 9).
In response, the examiner accepts this characterization and has withdrawn the previous rejections. In view of further search, however, new art has been applied below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “unit,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “heating unit” of claim 1;
The “dispersion plate supporting unit” of claim 1;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “heating unit” is being interpreted as a heater in accordance with paragraph [0170] of the specification.
The “dispersion plate supporting unit” is being interpreted as a pedestal in accordance with paragraph [0039].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Specification
The specification is objected to for the following informalities: In paragraphs [0012] and [0022], the process modules are incorrectly denoted by reference numerals 210a-210d. The correct reference numerals are 201a-201d. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The fourth paragraph of claim 1 refers to “the plurality of substrate loading/unloading ports” lacks antecedent basis, as only a single such port has been invoked previously. Correction is required.
Separately, the final paragraph refers to “a plurality of substrate loading/unloading ports,” but it is unclear how these ports relate to the already recited “substrate loading/unloading port” of the third paragraph and the “plurality of substrate loading/unloading ports” of the fourth paragraph. Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of a process module comprising a loading/unloading port as satisfying the contested limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 11-12, 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al., US 2002/0069968, in view of Arena et al., US 2009/0205563, Chen et al., US 6,033,480, and Arai, US 2014/0174354.
Claims 1, 4, 6, 12, 15: Keller discloses a substrate processing apparatus, comprising:
A process module having a process chamber (Fig. 1);
A substrate support (12) disposed in the process chamber;
A heater, i.e., the “heating unit,” configured to heat the substrate [0107];
A shower head including a dispersion plate (20) [0035];
A pedestal (24, 54), i.e., the “dispersion plate supporting unit,” configured to support the dispersion plate ([0046, 0061]; Fig. 5);
Wherein the dispersion plate (20) and pedestal (24, 54) thermally expand at different rates [0130].
As delineated by Figure 5, Keller provides a plurality of convex portions (82) which extend into corresponding concave portions [0077]. And as shown by Figures 6 and 17, the concave portions may be formed circularly or elliptically depending upon the differential of thermal expansion between the pedestal and the dispersion plate due to temperature gradients [0081-0085]. Chen is cited as evidence to demonstrate that elliptical, pin-receiving concavities are uniquely tailored to accommodate the effects of thermal expansion: “the indentations 36 have elliptical cross-sections to provide for the differing coefficients of thermal expansion…Each elliptical cross-section has its major axis radially aligned with respect to the pedestal…the elliptical shape…allows for radial movement of the pin 32…due to thermal expansion” (6, 34-49). Chen, then, establishes that elliptical concavities are specifically germane to contexts of elevated thermal expansion, whereas circular concavities are sufficient under ordinary conditions.
Keller is silent concerning the substrate loading/unloading port, yet Arena demonstrates that it is known to interpose such a port (413) between transfer and reaction chambers to maintain environmental separation between these two spaces ([0147]; Fig. 4). Further, in order to obviate thermally-induced degradation of the port’s O-ring seal, Arena prescribes circulating a coolant through a pipe (505) installed about said port [0152]. For these reasons, it would have been obvious to integrate both a loading port and cooling pipe within the apparatus of Keller. 
Returning to the primary reference, Keller prescribes the use of elliptical concave portions (81) to accommodate the lateral shifting of the dispersion plate when it expands at a different rate than the pedestal – a condition that obtains in the presence of temperature gradients [0082]. Because Arena’s cooling pipe now thermally regulates the loading port side, these temperature gradients will be minimized, thereby reducing differences in the rate of thermal expansion and, in turn, dissolving the rationale for the use of elliptical concavities on this particular side. Thus, with regard to Figure 17 of Keller, presuming arbitrarily that the left side bears the loading port, circular concavities may be formed along its entire length. Because the right side does not include a cooling pipe, the thermal gradients inducing differential rates of expansion will continue to obtain, thereby necessitating the use of elliptical concavities. This configuration, then, results in circular concave portions on the left side opposing elliptical concave portions on the right side. It is in this way that the prior art satisfies the claim requirement of a first and second position regulating part which are “in-line…along a substrate loading/unloading direction,” the former part being circular and the latter being elliptical.
Lastly, regarding the new material, Keller’s invention is narrowly drawn to the inner workings of a process chamber and is thus silent regarding features external thereto. In supplementation, Arai describes a substrate processing apparatus organized as a cluster tool to maximize processing efficiency. As shown by Figure 1, Yasui provides a transfer chamber (4), a transfer chamber robot (3) comprising plural end effectors (61a, 63a), and a process module (1) containing plural process chambers (2) oriented toward the same direction [0056]. It would have been obvious to embed Keller’s process chamber within this system to augment throughput.
Claim 11: As shown by Figure 5, Keller’s convex portions (82) are formed as “pins” [0077].
Claim 20: Keller’s concave portions absorb deformation and extension [0132].
Claim 21: As delineated by Figure 11 of Arai, the two chambers appear directly adjacent without a gap therebetween. Even so, given a negligible spacing between the chambers, a subsequent act of removing that spacing would be within the scope of ordinary skill, as it is obvious to try a predictable solution with a reasonable expectation of success.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Arena, Chen, and Arai, and in further view of Yasui et al., US 2011/0311339.
Claims 6, 8: Arai is silent regarding the claimed feature of a “robot controller.” Remedying the deficiency is Yasui, who provides a transfer chamber robot (112) and a corresponding controller (108) [0050]. It would have been obvious to provide a controller, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192).
Claim 7: The first placement position could be placing the substrate on the susceptor of a first process chamber, and the second placement position could be placing the substrate in a load lock.
Conclusion
The following prior art is made of record as being pertinent to Applicant’s disclosure, yet is not formally relied upon: Park et al., US 6,039,811. Park discloses a substrate processing apparatus comprising a process module (220) having a process chamber (Fig. 2). Further, a transfer chamber (210) is centrally disposed amongst the modules, whereby substrate loading/unloading ports permit conveyance of the substrate between the transfer and process chambers. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/Primary Examiner, Art Unit 1716